         Case 8:21-mj-00051-DUTY Document 1 Filed 01/28/21 Page 1 of 1 Page ID #:1


                                                                                                   ~'~L~C~

                                                                                    r ~~.R;
                                                                                              ~~R~ ~V    ~~~ ~~~ tJ 1

                                                                                               f                 ~   r,




                                        UNITED STATES DISTRICT COUR~
                                       CENTRAL DISTRICT OF CALIFORNIp1Y~~~~
 United States of America                                       ~ CASE NUMBER


                                                 PLAINTIFFS) I                ~S'2,' MJ
                                                                                     '  ~C~G S~"DU~
                                  V.

 Mark Simon
                                                                                DECLARATION RE
                                              DEFENDANT~s).                 OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by: Criminal Complaint
iri tale n/a                               DiStrlCt of Columbia                                    on January 21, 2021
at 6:49          ~ a.m. / ❑x p.m. The offense was allegedly committed on or about January 5, 202
in violation of Tide ~s and 4o                        U.S.C., Sections) 1752(a)(1),(2) and 5104(e)(2)(D),(G)
to wit: Restricted Buildings or Grounds and Unlawful Activities on Capitol Grounds, Disorderly Conduct


A warrant for defendant's arrest was issued by: Hon. Zia Faruqui, Magistrate 1ud~e

Bond of$                                   was pset /~ recommended.

Type of Bond:

Relevant documents) on hand (attach):


I declare under penalty of perjury that the foregoing is true and correct.

Executed on January 28, 2021
                 Date


/s/                                                                Jessica Salo
Signature of Agent                                                 Print Name of Agent


Federal Bureau of Investigation                                    Special Agent
Agency                                                             Title




CR-52(03/20)                              DECLARATION REOUT-OF-DISTRICT WARRANT
